 VAN CAMP SEAFOOD COMPANYVan Camp Seafood Company, A Disision of RalstonPurina Company and United Cannery & IndustrialWorkers of the Pacific, affiliated with the Seafarers'International Union of North America. AFI,-CIO.Petitioner. Case 21 RC 15796June 28. 1979DECISION AND ORDERBY CHIAIRMAN FANNIN(; AND) MEMHIRS JNKINSANI PNH II()Pursuant to authority granted it by the NationalLabor Relations Board under Section 3(h) of the Na-tional Labor Relations Act. as amended, a three-.member panel has considered objections to an elec-tion' held on February 8. 1979. and the Regional Di-rector's Report on Objections and order directinghearing. The Board has reviewed the record in lightof Employer's exceptions and the Petitioner's answerthereto, and hereby adopts the Regional Director'sfindings and recommendations. as modified herein.On February 14. 1979. the Employer filed timelyobjections to conduct affecting the election. alleging.inter alia, electioneering near the polling area, threatsby agents of the Petitioner against employees. and afailure by the Region to provide ballots written in thenative language of the Employer's Filipino and Por-tuguese employees. In addition, the Employer in-cluded in final Objection 7 that "[tihe above incidentsoccurred during the weeks and days immediately pre-ceding the election." Thereafter. the Regional Direc-tor caused an investigation of the objections to beconducted and on April 6, 1979, issued and served onthe parties his Report on Objections and Order Di-recting Hearing. In his report. the Regional Directoroverruled all of the Employer's objections, except Ob-jections 2. 3, and 4. which related to alleged threatsagainst employees by the Petitioner's agents. and di-rected a hearing to resolve these three objections.In overruling Objection 7, the Regional Directornoted that, when, after the time for filing objectionshad expired, the Employer submitted evidence in sup-port of its timely filed objections, it also submittedevidence of an alleged unlawful waiver of dues andinitiation fees.2See N. L. R. B. v. Savair ManufacturingI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tallN was 814 for, and 769 against, the Peti-tioner: there were 31 challenged ballots. a number insufficient to affect theresults. Additionally. there were 26 void ballots2 This evidence apparently consisted of statements of employees that the)were told by persons indenlifing themselves as union representatives that"those who didn't turn in cards would have to pay initiation lees and thosewho did turn in one didn't have to pas the fees " However. the Emplo)er didnot attach this evidence to its exceptionsCo., 414 U.S. 270 (1973). The Regional Director de-clined to consider this evidence, however, becausenone of the Employer's timely filed objections men-tioned or related to a possible Savair violation. TheRegional Director concluded the Employer's attemptto raise this matter after the time for filing objectionshad expired was untimely under the National LaborRelations Board Rules and Regulations. Series 8. asamended.The Employer excepts only to the Regional D)irec-tor's failure to consider. and subsequent refusal to re-fer to the hearing on Objections 2 3, and 4, the prof-fered evidence regarding a possible Saivair violation.It contends. inter alia. that the Regional Director'srefusal to consider evidence of possible objectionableconduct solely because such conduct was not specifi-call5 alleged in an objection was arbitrary capricious.and contrary to long-settled Board policy. See. e.g..National Electric Coil Division, l(cGrav -Edison Comn-pan' 184 N.RB 691 (1970): Thomasll Productvr Co.,Division of Thomas Industrie.s Inc(.. 169 NlRB 706(1968). We agree.As this Board recently reaffirmed, our policy "per-mits a Regional Director to set aside an electionbased on conduct which he has discovered during hisinvestigation. even though that particular conducthad not been the subject of a specific objection.",4American Sa/et' Equipment (Corporation. 234 NLRB501 (1978)}: see also DalIon ire 02 Rhher Co., 234NLRB 504 (1978). Administration of this policy obvi-ously depends in large part upon the exercise of dis-cretion by the Regional Director in determining thescope of his or her investigation of a party's objec-tions. Thus, a Regional Director may or may notchoose to expand the scope of the investigation toinclude matters not specifically contained in the ob-jections. However, regardless of whether the RegionalDirector has chosen to restrict the investigation to thefour corners of the objections or to expand it to othermatters. "if he receitves or disco ers eidene h(ring hi.sinvestigation that shows that the election has beentainted, lie he has no discretion to ignore such evidence andit is reversible error f he ails to set aside the the election. "(Emphasis supplied.) American Safetv EquipmentCorporation, supra.Here, the Regional Director was supplied with evi-dence which, if credited, indicates that employeeswere told by persons identifying themselves as unionrepresentatives that "[tJhose who didn't turn in cardswould have to pay initiation fees and those who didturn one in didn't have to pay the fees." This state-ment, if made and if fairly attributable to the Peti-tioner. is susceptible of an interpretation. in the cir-cumstances of the solicitation of authorization cards.that persons needed to sign cards before the electionin order to receive the benefit of a waiver of initiation243 NI.RB No. 31165 DE('ISIONS OF NATIONAL. I.ABOR RELATIONS BOARDfees. Therefore, we believe there is a substantial andmaterial issue of fact which could only be resolvedafter a hearing. See Eurasian Automotnoite Products,234 NLRB 1049 (1978). To ignore such evidence, asdid the Regional Director. simply because it did notrelate to a specific objection "would make a mockeryof our pledge to preserve employee rights to a fairelection." American Sqftbv Equipment Corporation. .su-pra. Accordingly, we shall order the hearing directedpreviously by the Regional Director. regarding Ob-jections 2. 3, and 4, be expanded to permit consider-ation of the Employer's evidence of a possible Sayviarviolation.3I For the reasons set forth in his dissenting pinion in Dayrton ire &Rubber (o., upra, Member Penello would not remand for a hearing on theORDERIt is hereby ordered that the Enmployer's ObjectionsI. 5 6. and 7 be. and they hereby are, overruled.I is FURFllR ORDI)ERI) that the hearing previouslydirected by the Regional Director he expanded topermit the Employer to present evidence of a possibl)objectionable offer by the Petitioner to waive duesand initiation ees.Sanir issue because tl Aas not speciicaills set lo)th in a limek tiled wsrittenobjection.166